Title: To Thomas Jefferson from Ferdinand Grand, 7 August 1786
From: Grand, Ferdinand
To: Jefferson, Thomas



Monsieur
Paris Le 7 aout 1786.

Je vous prie d’agréer mes excuses du retard des comptes que vous m’avés fait l’honneur de me demander et que différentes occupations pressantes m’ont fait différer. Vous les trouverés Monsieur, cy joints, Savoir
Le compte des Etats Unis soldé au 31 mars 1786 par ℒ.22447. 14. que me restoient dues à cette époque.
Le Votre, Monsieur, au débit duquel j’apperçois qu’on a porté divers articles qui concernent les Etats Unis et qui devront sans doute en être retranchés.
Enfin celui des objets payés des fonds de L’Etat de Virginie.
Veuillés, Monsieur, avoir la bonté de marquer sur ces deux derniers comptes les articles qui doivent être ajoutés au débit de celui des Etats Unis. Il sera facile alors de les Solder au moyen des fonds que j’ai reçus de Monsieur Jones et j’aurai l’honneur de vous transmettre ensuite la notte de ce qui restera au crédit des Etats Unis, ainsi que vous le désirés. Je vous demande pardon de la peine que je vous donne par cet examen.
Je Suis avec une considération respectueuse, Monsieur, Votre très humble et très obt. Serviteur,

Grand

